The opinion of the Court was drawn up by
Weston C. J.
It appears from the Probate records, that on the 13th day of March, 1833, a majority of the selectmen of Bloomfield made a representation and complaint to the Judge of Probate, that Benjamin Wyman, the payee of the note in question, who was an inhabitant of that town, was a spendthrift and wasting his estate; and that thereupon notice issued to the said Benjamin, to show cause why he should not be put under guardianship. This proceeding gave jurisdiction to the Judge, under the Statute of 1821, c. 51, § 53. No record of a decree for the appointment of a guardian is to be found in the Probate office, except the registry of the letter of guardianship. It is very manifest, that this instrument was drawn upon a blank, which was intended to apply to the forty-ninth section of the same statute, which provides for the appointment of guardians for idiots and persons non compos or lunatic. But as the jurisdiction of the Judge regularly attached, by a proper representation and complaint, and he notified the party to be affected, we regard the letter of guardianship as evidence, that the guardians were duly appointed. It does not appear to us, that the misrecital, that this had been done upon an inquest by the selectmen, vitiates their authority, derived as it was from a lawful source, and upon proceedings regularly instituted. In a case thus *387duly brought within the jurisdiction of the Judge, we are of opinion, that the debtors of the ward ought to be protected in their payments, notwithstanding the wan! of form in proceedings, with which they bad no privity, and over which they had no control.
And we are further of opinion, that it was competent for one of the guardians to receive payment of a debt due to their ward; and that there is no legal objection to the evidence, by which this was proved.

Judgment on the verdict.'